Citation Nr: 1619557	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  04-12 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to service-connected cervical spine disability.

2.  Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as secondary to service-connected cervical spine disability.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to July 1967 with additional service in the Illinois Air National Guard from September 1973 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  During the course of the appeal, jurisdiction over the Veteran's case was transferred to the St. Petersburg, Florida RO.

In February 2011, the Veteran presented sworn testimony during a personal hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In Board decisions dated September 2011, February 2013, and July 2013, the claims were remanded for further evidentiary development.  As will be explained below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) most recently continued the previous denials in an October 2015 supplemental statement of the case (SSOC).  Additional evidence was added to the claims file after the case was recertified to the Board, but the evidence related to claims not on appeal and is therefore not pertinent.  A remand for initial agency of original jurisdiction (AOJ) review is therefore not warranted.  38 C.F.R. § 20.1304(c) (2015).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.



FINDINGS OF FACT

1.  A thoracolumbar spine disability, to include osteoarthritis, did not have its onset in service, did not manifest within the one year presumptive period, and is not otherwise related to the Veteran's active military service.

2.  A thoracolumbar spine disability is not caused or aggravated by the Veteran's service-connected disabilities.

3.  Neuropathy of the bilateral lower extremities did not have its onset in service, did not manifest within the one year presumptive period, and is not otherwise related to the Veteran's active military service.

4.  Neuropathy of the bilateral lower extremities is not caused or aggravated by the Veteran's service-connected disabilities.

5.  A right knee disability did not have its onset in service, did not manifest within the one year presumptive period, and is not otherwise related to the Veteran's active military service.


CONCLUSIONS OF LAW

1.  A thoracolumbar spine disability was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2015).

2.  A thoracolumbar spine disability is not proximately due to, or aggravated by, the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5017 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).

3.  Neuropathy of the bilateral lower extremities was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2015).

4.  Neuropathy of the bilateral lower extremities is not proximately due to, or aggravated by, the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5017 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).

5.  A right knee disability was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Here, a June 2002 letter complied with VA's duty to notify the Veteran.  In particular, this letter apprised the Veteran of what the evidence must show to establish entitlement to service connection, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Veteran was notified of the criteria for assigning a disability rating and an effective date in the October 2015 SSOC.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist as to the claims on appeal, the RO obtained the Veteran's complete service treatment records (STRs), service personnel records, Social Security Administration (SSA) records, as well as VA and private treatment records in furtherance of his claims.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

Pursuant to the July 2013 Board Remand, the Veteran was afforded a VA medical opinion in September 2015 with respect to the pending claims.  As indicated in the discussion below, the medical opinion indicates that the VA examiner thoroughly reviewed the Veteran's past medical history, documented his complaints, and rendered findings consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the September 2015 VA medical opinion is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Thus, given the standard of the regulation, the Board finds that VA does not have a duty to assist that was unmet.

II.  Analysis

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Certain chronic diseases, including arthritis and organic diseases of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2015); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.

a. Thoracolumbar spine disability and neuropathy of the bilateral lower extremities

The Veteran contends that he has a thoracolumbar spine disability and neuropathy of the bilateral lower extremities, which are due to his active military service.  Specifically, he contends that these disabilities are the result of a June 1981 in-service motor vehicle accident.  He alternatively contends that his thoracolumbar spine and neuropathy disabilities are caused or aggravated by his service-connected cervical spine disability.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As indicated above, the Veteran served on active duty from April 1964 to July 1967 with additional service in the Illinois Air National Guard from September 1973 to September 1982.  As noted in the July 2013 Board Remand, it has been determined that the Veteran qualifies for compensation for disabilities resulting from injuries incurred in a June 1981 automobile accident, which occurred while he was on travel status relating to training duties.  See 38 C.F.R. § 3.6(e).  Critically, however, treatment records related to this accident do not document any complaints of thoracolumbar spine or neuropathy symptomatology.  Moreover, the Veteran's STRs are absent any documentation of any such complaints.

Private treatment records dated in February 1982 include a radiology report which notes that "[t]here is slight disc space calcification at the T10-11 and T1-L2 levels.  Disc spaces are not narrowed.  No fracture, misalignment, or destructive bone lesion is seen."  With respect to the lumbar spine, the report indicated, "[n]o fracture, misalignment, or destructive bone lesion is seen.  Disc spaces appear normal."  See the private treatment records dated February 1982.  In an August 1993 magnetic resonance imaging (MRI) report, it was noted that the Veteran had, in addition to congenital narrowing of the lumbar spinal canal, a left paracentral disc herniation at L5-S1 that extended laterally and inferiorly.

In an October 1994 letter, Dr. A.S. explained that, in September 1994, the Veteran was seen for complaints of increased pain in the cervical region with loss of libido and numbness in the perineal region.  In September 1994, the Veteran was seen for increased discomfort to the neck and back due to driving a large truck.  See the letter from Dr. A.S. dated October 1994.  Also, in September 1994, the Veteran "began having paresthesias in both lower extremities.  His job certainly would compound the situation."  Id.  A separate October 1994 treatment record documented the Veteran's report of paresthesias in all four limbs, it was further indicated that since things seemed to point towards the neck and legs, the spinal cord was a source of concern.  Private treatment records dated February 1995 and March 1995 documented chronic C7 radiculopathy.  In February 2006, the Veteran underwent lumbar decompression for lumbar spinal stenosis with pain, weakness, and numbness radiating to the legs.  VA treatment records dated in December 2006 indicated that the Veteran had chronic back pain secondary to osteoarthritis.  Private treatment records dated in August 2015 documented a continuing diagnosis of lumbosacral spinal disease.

The Veteran was afforded a VA examination in June 2008 at which time the VA examiner indicated that the claimed neuropathy of the Veteran's right and left lower extremities "is less likely as not caused by or due to motor vehicle accident which occurred on June 7, 1981."  The examiner explained that there was no evidence of neuropathy of either lower extremity on initial ER evaluation after motor vehicle accident on June 7, 1981.  The examiner stated, "[f]urthermore, review of Mayo Clinic records dated March 15, 1995 does not document lower extremity neuropathy."  The examiner continued, "Veteran states his lower extremity neuropathy symptoms resolved after lumbar surgery in 2006.  There are no current neuropathy symptoms at present.  Veteran's neuropathy of right lower extremity is less likely due to motor vehicle accident which occurred on June 7, 1981."  However, as noted in the July 2013 Board Remand, the examiner failed to address whether the Veteran's thoracolumbar spine and neuropathy disabilities were caused or aggravated by his cervical spine disability.  Accordingly, this matter was remanded in order to afford the Veteran another VA examination with respect to his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At the February 2011 Board hearing, the Veteran testified that his low back pain began following a second motor vehicle accident in 2003.  See the February 2011 Board hearing transcript, pg. 19.  However, he opined that his back issues might have pre-dated this accident.  Id.  With respect to the claimed neuropathy of the lower extremities, the Veteran argued that he began experiencing symptoms following his June 1981 in-service motor vehicle accident.  Id.

Thus, pursuant to the July 2013 Board remand, the Veteran was afforded a VA medical opinion in September 2015.  With respect to the claimed thoracolumbar spine disability, the examiner noted that an x-ray of the lumbar spine completed in September 2004 revealed degenerative joint disease (DJD).  The examiner determined that "[t]he DJD of the back is less likely than not (less than 50/50 probability) related to the motor vehicle accident of June 1981."  The examiner explained,

There is no mention of problems related to his back in the discharge summary from the hospitalization related to the accident in 1981.  The x-ray of his lumbar spine in 1982 was unremarkable.  This writer is unable to locate the official MRI report from August 1993, but a primary care physician note of October 21, 1994 indicates that an MRI in July 1993 revealed DJD with compression of the spinal cord at C4-C5, C5-C6, and some disc bulging at C3-C4.  This has no relationship to the degenerative arthritis of his back which was noted on films in 1982.

See the VA medical opinion dated September 2015.

The September 2015 VA examiner further indicated that the DJD of the Veteran's lumbar spine "is less likely than not (less than 50/50 probability) caused by or aggravated by his service-connected cervical spine condition."  VA examiner referenced the rationale detailed above.  He further noted that "cervical spine conditions cannot cause or aggravate degenerative arthritis in the lumbar spine."

With respect to the claimed neuropathy, the September 2015 VA examiner noted the determination of the June 2008 VA examiner that the neuropathy in the Veteran's lower limbs had resolved.  The examiner explained, "[i]t is therefore less likely than not (less than 50/50 probability) that his lower extremity neuropathy was aggravated or caused by his service-connected cervical spine condition."  The examiner explained, "records do not indicate any neurological deficits in his lower limbs after the MVA in 1981.  Neurosurgeon note from 1994 indicated no objective evidence of nerve damage related to his lower limbs."

With respect to the current claims, the Board finds that the competent medical evidence demonstrating the absence of nexus between the claimed disabilities and the Veteran's active duty service and his service-connected cervical spine disability outweighs any medical evidence suggestive of a nexus.  In particular, the September 2015 VA medical opinion complied with the instructions of the prior Board remand and was based on a review of the record, including the lay statements and evidence submitted by the Veteran, and thoughtful analysis of the Veteran's entire history.  The Board therefore places significant weight on the findings of the September 2015 VA examiner.  See Nieves-Rodriguez, 22 Vet. App. at 295 (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

The Veteran has not produced a medical opinion to contradict the conclusions set forth in the September 2015 VA medical opinion.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claims.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the September 2015 VA medical opinion stands unchallenged as competent medical evidence on these crucial questions of medical nexus and aggravation.

Based on a review of the evidence, the Board finds that service connection for a thoracolumbar spine disability and neuropathy of the bilateral lower extremities is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the contentions of the Veteran in support of medical nexus.  As a lay person, the Veteran is competent to report observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  Crucially, the Veteran is not competent to provide medical conclusions as to whether a disability is due to his service-connected disabilities or his military service where, as here, the issues concern a complex medical question.  See Buchanan, 451 F.3d at 1331-37; see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  The Board further observes that the Veteran's contentions in support of service connection including as to dependent and/or aggravated symptomatology are contradicted by the findings of the September 2015 VA examiner who specifically considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinions.

The above also reflects that the weight of the evidence shows there was neither a diagnosis of arthritis or neuropathy within the one year presumptive period or symptoms that were early manifestations of subsequently diagnosed arthritis and/or neuropathy.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  To this end, the Veteran's contentions regarding chronic thoracolumbar spine disability and neuropathy of the bilateral lower extremities dating from service are less probative than the findings of the September 2015 VA examiner.  For the reasons noted above, this opinion is entitled to significant probative weight, and more weight than the lay assertions.  Therefore, entitlement to service connection for a thoracolumbar spine disability and neuropathy of the bilateral lower extremities is not warranted under 38 C.F.R. § 3.303(b) or on presumptive bases.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for a thoracolumbar spine disability and neuropathy of the bilateral lower extremities on both direct and secondary bases.  Accordingly, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

b. Right knee disability

In this matter, the Veteran asserts he has a current right knee disability that was incurred during his active military service.  Specifically, he contends that he injured his right knee in a June 1981 in-service motor vehicle accident.  For the reasons set forth below, the Board concludes that service connection is not warranted.

The Board initially notes that the Veteran has alternatively asserted that his right knee disability is secondary to his thoracolumbar spine disability.  See, e.g., the Veteran's claim dated December 2001.  However, as he is not service-connected for a thoracolumbar spine disability, this theory of entitlement to service connection must fail and will be discussed no further herein.

As indicated above, it has been determined that the Veteran qualifies for compensation for disabilities resulting from injuries incurred in a June 1981 automobile accident, which occurred while he was on travel status relating to training duties.  See 38 C.F.R. § 3.6(e).  Critically, however, the Board notes that treatment records related to this accident do not document any complaints of right knee symptomatology.  Moreover, the Veteran's STRs are absent any documentation of any such complaints.

Nevertheless, the Veteran is competent to report his personal history, and the Board also finds him credible to report his in-service injury.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau, supra.

VA treatment records dated in December 2006 document the Veteran's report of right knee symptoms following a 2003 motor vehicle accident.  It was noted that the Veteran had his knee replaced twice.  A September 2010 VA treatment record documented total knee arthroplasty of the bilateral knees.

At the February 2011 Board hearing, the Veteran testified that he originally injured his right knee in the June 1981 motor vehicle accident.  See the February 2011 Board hearing transcript, pg. 18.  He argued that his right knee was reinjured in the 2003 motor vehicle accident.  Id.

The Veteran was afforded a VA examination in June 2008, at which time the examiner noted the Veteran's report that he had total replacements of the right knee in 2004 and 2005.  The examiner explained that the Veteran continues to have intermittent mild aching right knee pain.  The examiner diagnosed him with right knee arthroplasty with residual pain.  With respect to the question of nexus, the examiner explained that there is no evidence of "a knee condition documented on ER notes on the day of the motor vehicle accident, nor on subsequent evaluation at St. Joseph's Hospital in 1982.  Veteran's current knee condition is less likely due to motor vehicle accident which occurred on June 7, 1981."

The Veteran has not produced a medical opinion to contradict the conclusions set forth in the June 2008 VA examination report.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the June 2008 VA examiner's opinion stands unchallenged as competent medical evidence on the crucial question of nexus.

The Board finds that the competent medical evidence demonstrating the absence of nexus between the currently diagnosed right knee disability and the Veteran's active duty service outweighs any  evidence of record that is suggestive of nexus.  In particular, the June 2008 VA examiner's opinion was thorough, well-explained, and based on review of the Veteran's medical history, and the interview and physical examination of the Veteran.  The Board therefore places significant weight on the findings of the June 2008 VA examiner.  See Nieves-Rodriguez, supra; see also Bloom, supra.

Based on a review of the evidence, the Board finds that service connection for a right knee disability is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the contentions of the Veteran in support of medical nexus.  As a lay person, the Veteran is considered competent to report observable symptoms.  See Washington, 21 Vet. App. at 195 (holding that, "[a]s a layperson, an appellant is considered competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno, supra.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that trauma may lead to chronic orthopedic disability is commonly known and, therefore, the Veteran's claim that he has a chronic right knee disability related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  Once the threshold of competency is met, however, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

Crucially, there is no indication in the medical evidence of record that the Veteran was diagnosed with a chronic right knee disability, including osteoarthritis, during his military service or for decades thereafter.  See 38 C.F.R. § 3.307(c); Traut, supra.  The Board further observes that the contentions of the Veteran regarding chronic right knee symptomatology dating from service are less probative than the findings of the June 2008 VA examiner who considered these lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.  For the reasons noted above, this opinion is entitled to significant probative weight, and more weight than the lay assertions.  Therefore, entitlement to service connection for a right knee disability is not warranted under 38 C.F.R. § 3.303(b) or on a presumptive basis.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a right knee disability.  Accordingly, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a thoracolumbar spine disability is denied.

Entitlement to service connection for neuropathy of the bilateral lower extremities is denied.

Entitlement to service connection for a right knee disability is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


